17‐399   
United States v. James Mellon 
 
                      UNITED STATES COURT OF APPEALS 
                          FOR THE SECOND CIRCUIT 
                                          

                                 SUMMARY ORDER 
                                          
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY 
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. 
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST 
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION 
ASUMMARY ORDER@). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY 
PARTY NOT REPRESENTED BY COUNSEL. 
 
         At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
Square, in the City of New York, on the 16th day of January, two thousand 
eighteen. 
 
PRESENT:  DENNIS JACOBS, 
                   REENA RAGGI, 
                   CHRISTOPHER F. DRONEY, 
                                       Circuit Judges. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 
UNITED STATES OF AMERICA,   
                   Petitioner‐Appellee, 
 
                   ‐v.‐                                 17‐399 
 
JAMES ROSS MELLON, II,   
                   Respondent‐Appellant, 
 
VIVIAN RUESCH, 

                                        1
                   Respondent. 
                    
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 
 
FOR APPELLANT:                               Frank Agostino (Lawrence A. 
                                             Sannicandro, on the brief), Agostino 
                                             & Associates, P.C., Hackensack, NJ. 
 
FOR APPELLEE:                                Jacob Lillywhite (Rebecca S. Tinio, on 
                                             the brief), Assistant United States 
                                             Attorneys, for Joon H. Kim, Acting 
                                             United States Attorney for the 
                                             Southern District of New York, New 
                                             York, NY.     
 
     Appeal from a judgment of the United States District Court for the 
Southern District of New York (Engelmayer, J.). 

     UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 
ADJUDGED AND DECREED that the sentence of the district court be 
AFFIRMED. 

       Respondent‐appellant James Ross Mellon, II appeals from an order of the 
district court enforcing an Internal Revenue Service (“IRS”) administrative 
summons concerning alleged non‐payment of taxes from 2005 through 2011.   
Mellon argues on appeal that: (1) the district court lacked personal jurisdiction 
over him; (2) the administrative summons is not enforceable under United States 
v. Powell, 379 U.S. 48 (1964), because it was not served in good faith; and (3) the 
district court lacked subject matter jurisdiction over the administrative summons.   
We assume the parties’ familiarity with the underlying facts, the procedural 
history, and the issues presented for review. 
        
       1.    A district court has personal jurisdiction over “any person [who] is 
summoned under the internal revenue laws to appear, to testify, or to produce 
books, papers, records, or other data” so long as: (1) the person summoned 
“resides or is found” in that court’s district; and (2) the summons was served “by 

                                         2
appropriate process to compel such attendance, testimony, or production of 
books, papers, records, or other data.”    I.R.C. § 7604(a).    Mellon first argues that 
service of the show cause order and petition to enforce the summons was 
improper under Fed. R. Civ. P. 4(e), which requires that an individual be served at 
their “dwelling or usual place of abode.”    Id.    Mellon contends that his Fifth 
Avenue apartment, where he was served, is not his dwelling or usual place of 
abode, and that he lives in Klosters, Switzerland.    Mellon also argues that the 
improper exercise of personal jurisdiction by the district court violated due 
process.     
       
       We “review the district court’s factual findings for clear error and its 
interpretation of the Internal Revenue Code de novo.”    Adamowicz v. United 
States, 531 F.3d 151, 156 (2d Cir. 2008) (internal citation omitted).    The same 
standards apply to our review of the district court’s ruling on subject matter and 
personal jurisdiction.    See In re Petition of Germain, 824 F.3d 258, 261 (2d Cir. 
2016) (subject matter jurisdiction); Marvel Characters, Inc. v. Kirby, 726 F.3d 119, 
128 (2d Cir. 2013) (personal jurisdiction).     
 
       Based on the record in the district court, we cannot say the court committed 
clear error in finding that service on Mellon was proper under Fed. R. Civ. P. 4(e), 
thereby giving the district court personal jurisdiction over him to enforce the 
summons.    “[I]n a highly mobile and affluent society, it is unrealistic to interpret 
[Federal Rule of Civil Procedure 4] so that the person to be served has only one 
dwelling house or usual place of abode at which process may be left.”    Nat’l Dev. 
Co. v. Triad Holding Corp., 930 F.2d 253, 257 (2d Cir. 1991)(internal citation 
omitted).    A wooden reading of the rule would ignore its purpose: to insure that 
service is reasonably calculated to provide a defendant with actual notice of the 
action.    See Mullane v. Cent. Hanover Bank & Trust Co., 339 U.S. 306, 314 (1950) 
(due process requires that “notice [be] reasonably calculated, under all the 
circumstances,” to provide parties with notice of pending action).    Accordingly, 
“a person can have two or more ‘dwelling houses or usual places of abode,’ 
provided each contains sufficient indicia of permanence.”    Nat’l Dev. Co., 930 
F.2d at 257.    Such indicia give confidence that the person served will receive 
notice.     
 

                                           3
       The affidavit from the IRS Agent investigating Mellon, on which the district 
court relied, documented sufficient indicia of permanence to demonstrate that 
Mellon’s dwelling or usual place of abode was his Fifth Avenue apartment: 
Mellon has owned the apartment for many years; he listed the Fifth Avenue 
address as his residence on a power of attorney form and a bank account 
agreement; he has responded to mail sent by the IRS to the Fifth Avenue address; 
Mellon has made public representations about residing in the Fifth Avenue 
apartment; his wife resides in the apartment; and the doorman at the apartment 
represented that Mellon resides in the apartment.    And Mellon does not deny 
that he stays in that apartment when in New York.    Mellon countered with 
declarations from his brother‐in‐law and a travel agent which state that he 
primarily lives in Europe.    These declarations do not demonstrate that the 
district court committed clear error.    See Norris v. Causey, 869 F.3d 360, 368 (5th 
Cir. 2017) (upholding service at a home in New Mexico where the defendant’s 
wife lived, although the defendant argued that he had permanently relocated to 
Denver five years prior); Nat’l Dev. Co., 930 F.2d at 257 (upholding service on the 
defendant at his U.S. apartment despite his having twelve other residences 
around the world and spending a minority of his time in U.S.); Karlsson v. 
Rabinowitz, 318 F.2d 666, 667‐9 (4th Cir.1963) (upholding service on the 
defendantʹs wife at the defendant’s former house, even though the defendant had 
permanently relocated to another state); Dunn v. Burns, 839 N.Y.S.2d 894, 896 (4th 
Dep’t 2007) (finding that service on the defendant’s common law wife in the U.S. 
was proper even though the defendant worked in the United Arab Emirates and 
argued that he had moved there permanently). Further, because service was 
proper under Fed. R. Civ. P. 4(e), so that Mellon received actual notice, there is no 
due process violation.    Mullane, 339 U.S. at 314.1 
 
       Lastly, the district court was not required to hold an evidentiary hearing to 
determine Mellon’s dwelling or usual place of abode.    Mellon had every 
opportunity to introduce further evidence supporting his argument to the district 

1  Because we conclude that Mellon’s dwelling or usual place of abode was his 
Fifth Avenue apartment, there is no need to remand this case to the district court 
with instructions to consider the effect of the Hague Service Convention and 
I.R.C. § 7701 on personal jurisdiction.   

                                         4
court, chose not to, and did not request an evidentiary hearing on this matter.   
See United States v. Noall, 587 F.2d 123, 127 (2d Cir. 1978) (hearing not necessary 
where taxpayer “could have proffered appropriate affidavits”).    We will not 
remand to correct his omissions. 
        
       2.    Mellon next argues that service of the administrative summons was not 
in accordance with I.R.C. § 7603(a) because he was not served at his “last and 
usual place of abode,” as required by that provision, and that the government 
cannot demonstrate “good faith in issuing the summons.”    United States v. 
Clarke, 134 S. Ct. 2361, 2365 (2014).   
 
       An individual must comply with an IRS summons as “long as the 
summons meets statutory requirements and is issued in good faith[.]”    United 
States v. Stuart, 489 U.S. 353, 356 (1989).    For “good faith,” the government must 
make a prima facie showing as to the four factors listed in United States v. Powell, 
379 U.S. 48 (1964).    Clarke, 134 S. Ct. at 2365.    The four Powell factors are: (1) the 
IRS’ investigation is conducted pursuant to a legitimate purpose; (2) the 
summons is relevant to that purpose; (3) the information sought is not already 
within the Commissionerʹs possession; and (4)the administrative steps required 
by the Code have been followed.    Powell, 379 U.S. at 57‐58.    “[T]he IRS usually 
files an affidavit from the responsible investigating agent.”    Clarke 134 S. Ct. at 
2365.    The Supreme Court “long ago held that courts may ask only whether the 
IRS issued a summons in good faith, and must eschew any broader role of 
‘oversee[ing] the [IRSʹs] determinations to investigate.’”    Id. at 2367 (internal 
citation omitted).   
  
       Once the government sustains its “minimal” burden of compliance with the 
Powell factors, “the burden shifts to the taxpayer to disprove one of the four 
Powell criteria, or to demonstrate that judicial enforcement would be an abuse of 
the courtʹs process.”    Adamowicz, 531 F.3d at 156 (internal citation and quotation 
marks omitted).    “The taxpayer bears a heavy burden in this regard, because he 
or she must disprove the actual existence of a valid civil tax determination or 
collection purpose by the IRS.”    Id.    Mellon’s arguments fail for three reasons. 
   
 

                                            5
       First, this argument was not made below before the district court, so Mellon 
forfeited any right to bring it before this court.    See Greene v. United States, 13 
F.3d 577, 586 (2d Cir.1994)(“[I]t is a well‐established general rule that an appellate 
court will not consider an issue raised for the first time on appeal.”).     
 
       Second, if we exercised discretion to hear this forfeited argument, Mellon 
cannot support the heavy burden of proving that his Fifth Avenue apartment is 
not his “last and usual place of abode.”    The district court relied on two affidavits 
from the investigating IRS Agent, as well as supporting documents and Mr. 
Mellon’s own statements.    While Mellon argues that, at a minimum, he deserved 
an evidentiary hearing, as stated prior, one was not required, he did not request 
one, and we will not remand for a hearing where Mellon had every opportunity 
to proffer evidence already.    See Noall, 587 F.2d at 127. 
 
       Third, even if the summons was not served at Mellon’s “last and usual 
place of abode” in accordance with I.R.C. § 7603(a), “violations of the IRC or tax 
regulations occurring in the course of a tax investigation do not necessarily 
require related tax summonses to be quashed.”    Adamowicz, 531 F.3d at 161.   
We look at the totality of the circumstances, and will conclude the issuance of a 
summons violated Powell only if the taxpayer can show “they have been harmed 
or prejudiced by the alleged errors.”    Id. at 162; see also United States v. Richey, 
632 F.3d 559, 564–65 (9th Cir. 2011); I.R.S. v. Celenze, 78 F.3d 598 (10th Cir. 1996); 
Mimick v. United States, 952 F.2d 230, 232 (8th Cir. 1991); United States v. Bichara, 
826 F.2d 1037, 1039 (11th Cir.1987).    Mellon at no point argues that he was 
harmed or prejudiced by the delivery of summons to the address that he 
provided to the investigating IRS Agent; indeed, he responded to the summons.   
Therefore, the government has demonstrated good faith in issuing the summons.   
 
       3.      Mellon’s final argument is that the district court lacked subject 
matter jurisdiction over the government’s petition to enforce the summons 
because it was improperly served.    This argument is meritless.    The district 
court had subject matter jurisdiction pursuant to 28 U.S.C. § 1340, which confers 
on federal district courts subject matter jurisdiction over “any civil action arising 
under any Act of Congress providing for internal revenue.”    That includes IRS 
summons enforcement actions.    And 28 U.S.C. § 1345 grants district courts 

                                          6
subject matter jurisdiction over “all civil actions, suits or proceedings commenced 
by the United States,” including IRS summons enforcement suits.    Mellon argues 
that I.R.C. section 7604(a) grants district courts subject‐matter jurisdiction over 
summons enforcement proceedings, but requires proper service to confer 
jurisdiction.    But Mellon does not demonstrate how violating this specific grant 
of subject‐matter jurisdiction would strip the district court of its general grant of 
subject‐matter jurisdiction under 28 U.S.C. §§ 1340 and 1345.    Mellon’s other 
subject‐matter jurisdiction arguments are similarly without merit.   
 
       Accordingly, the sentence of the district court is hereby AFFIRMED.       

       

                                       FOR THE COURT: 
                                       CATHERINE O’HAGAN WOLFE, CLERK 




                                         7